Title: From Alexander Hamilton to Elizabeth Hamilton, [15–18 September 1781]
From: Hamilton, Alexander
To: Hamilton, Elizabeth


[Annapolis, September 15–18, 1781]
How chequered is human life! How precarious is happiness! How easily do we often part with it for a shadow! These are the reflections that frequently intrude themselves upon me, with a painful application. I am going to do my duty. Our operations will be so conducted, as to economize the lives of men. Exert your fortitude and rely upon heaven.
 